DISMISS and Opinion Filed December 6, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00931-CV

    ANITA HUTCHINGS AND HAYLEY HUTCHINGS, Appellants
                            V.
            THE BERSHIRE COMPANIES, L.P. D/B/A
        THE KRUPP COMPANIES, L.P., DANA HAMPTON,
   AGENT TIGOR HARDONO, AGENT CHRISTINA HILLEBRAND,
 AGENT JOHN WU, AGENT CHELSEA ANTON, CONSERVICE, L.L.C.,
  PARCEL PENDING, INC., QUADIENT, INC., HOOVER SLOVACEK
       ATTORNEYS AT LAW, LLP, HOWARD BOOKSTAFF,
      COLBY BINFORD, AND DANIEL EDMUNDS, Appellees

                On Appeal from the 471st Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 471-02530-2021

                        MEMORANDUM OPINION
                Before Justices Pedersen, III, Goldstein, and Smith
                             Opinion by Justice Smith
      The Court questioned its jurisdiction over this appeal as there did not appear

to be an appealable order. We directed appellants to file a letter brief addressing our

concern with an opportunity for appellees to file a response. Appellants have

complied.

      Generally, appellate courts have jurisdiction only over appeals from final

judgments and certain interlocutory orders as permitted by statute. See Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); see also TEX. CIV. PRAC. & REM.

CODE ANN. § 51.014(a). A final judgment is one that disposes of all parties and

claims. See Lehman, 39 S.W.3d at 195.

        Appellants filed a lawsuit against thirteen defendants.                           Four of those

defendants, appellees Hoover Slovacek Attorneys at Law, LLP, Howard Bookstaff,

Colby Binford, and Daniel Edmunds, filed a motion to dismiss pursuant to the Texas

Citizen’s Participation Act (TCPA). See TEX. CIV. PRAC. & REM. CODE ANN. §

27.003. Appellants appeal from the trial court’s September 7, 2021 order granting

that motion. That order, however, is neither a final judgment, as it does not dispose

of all parties and all claims, nor an appealable interlocutory order.                               See id.

§ 51.014(a)(12) (party may appeal an interlocutory order denying a TCPA motion

to dismiss). We note that the order states it is “final as to the severed cause.”

However, the record before this Court does not contain a severance order.

        Although appellants filed a letter brief, nothing therein demonstrates our

jurisdiction over this appeal.1 We dismiss the appeal for want of jurisdiction. See

TEX. R. APP. P. 42.3(a).



                                                        /Craig Smith/
                                                        CRAIG SMITH
                                                        JUSTICE

210931F.P05



    1
     Appellants note the District Clerk has not provided them with a copy of the clerk’s record which
impacts their ability to respond to our jurisdictional letter. Appellants, however, do not assert that a final
judgment exists.
                                                    –2–
                               S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                              JUDGMENT

ANITA HUTCHINGS AND                       On Appeal from the 471st Judicial
HAYLEY HUTCHINGS, Appellants              District Court, Collin County, Texas
                                          Trial Court Cause No. 471-02530-
No. 05-21-00931-CV       V.               2021.
                                          Opinion delivered by Justice Smith.
THE BERSHIRE COMPANIES, L.P.              Justices Pedersen, III and Goldstein
D/B/A THE KRUPP COMPANIES,                participating.
L.P., DANA HAMPTON, AGENT
TIGOR HARDONO, AGENT
CHRISTINA HILLEBRAND,
AGENT JOHN WU, AGENT
CHELSEA ANTON,
CONSERVICE, L.L.C., PARCEL
PENDING, INC., QUADIENT,
INC., HOOVER SLOVACEK
ATTORNEYS AT LAW, LLP,
HOWARD BOOKSTAFF, COLBY
BINFORD, AND DANIEL
EDMUNDS, Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.




Judgment entered December 6, 2021

                                    –3–